SHIVERS, Judge,
dissenting.
I would reverse. The sequence of events establishes the accident as a logical cause of the tumor, shifting the burden to the employer. See Wilhelm v. Westminster Presbyterian Church, 235 So.2d 726 (Fla. 1970).
Here there is a step-by-step progression from the time the claimant injured her eye until the removal of the pseudotumor and literal blindness in the claimant’s eye. The evidence indicates claimant had no previous eye problem except for the wearing of eyeglasses and that she has not injured her eye in any other manner.
I respectfully dissent.